Case 5:18-cv-00555-XR Document 261-6 Filed 08/31/20 Page 1 of 6




                  Ex. F
                     Case 5:18-cv-00555-XR Document 261-6 Filed 08/31/20 Page 2 of 6




        Weapon Involvement and
        Injury Outcomes in Family
        and Intimate Assaults
        Linda E. Saltzman, PhD; James A. Mercy, PhD; Patrick W. O'Carroll, MD, MPH;
        Mark L. Rosenberg, MD, MPP; Philip H. Rhodes, MS


           Objective.\p=m-\Tocompare the risk of death and the risk of nonfatal injury during                     injuries than are victims of robberies in
        firearm-associated family and intimate assaults (FIAs) with the risks during                              which guns are not involved.4,5 No study
        non-firearm-associated FIAs.                                                                              to date has examined how the involve¬
                                                                                                                  ment of firearms or other weapons af¬
            Design.\p=m-\Recordsreview of police incident reports of FIAs that occurred in 1984.                  fects the risk of death or nonfatal injury
        Victim outcomes (death, nonfatal injury, no injury) and weapon involvement were
        examined for incidents involving only one perpetrator.                                                    during violence among intimates. Many
                                                                                                                  investigators believe that family and in¬
           Setting.\p=m-\Cityof Atlanta, Ga, within Fulton County.                                                timate assaults (FIAs) are often the im¬
            Participants.\p=m-\Stratifiedsample (n=142) of victims of nonfatal FIAs, drawn from                   pulsive results of violent arguments
        seven nonfatal crime categories, plus all fatal victims (n=23) of FIAs.                                   rather than being premeditated acts. For
           Main Outcome Measures.\p=m-\Riskof death (vs nonfatal injury or no injury) dur-                        such FIAs, access to lethal weapons may
        ing FIAs involving firearms, relative to other types of weapons; risk of nonfatal in-                     be an important determinant of the in¬
        jury (vs all other outcomes, including death) during FIAs involving firearms, relative                    cident's outcome. We analyzed data from
        to other types of weapons.                                                                                a study of FIAs in a large, urban com¬

           Results.\p=m-\Firearm-associatedFIAs were 3.0 times (95% confidence interval, 0.9                      munity6 to estimate (1) the probability
        to 10.0) more likely to result in death than FIAs involving knives or other cutting in-
                                                                                                                  of death resulting from FIAs, given dif¬
                                                                                                                  ferences in the types of weapons involved
        struments and 23.4 times (95% confidence interval, 7.0 to 78.6) more likely to re-                        in the incidents, and (2) the probability
        sult in death than FIAs involving other weapons or bodily force. Overall, firearm-                        of nonfatal injury resulting from FIAs,
        associated FIAs were 12.0 times (95% confidence interval, 4.6 to 31.5) more likely
                                                                                                                  given differences in weapon involve¬
        to result in death than non-firearm-associated FIAs.                                                      ment.
           Conclusions.\p=m-\Strategiesfor limiting the number of deaths and injuries result-
        ing from FIAs include reducing the access of potential FIA assailants to firearms,                        METHODS
        modifying firearm lethality through redesign, and establishing programs for primary                          Incident reports from the Bureau of
        prevention of violence among intimates.                                                                   Police Services for the city of Atlanta,
                                                                                     (JAMA. 1992;267:3043-3047)   Ga, for 1984 were reviewed to identify
                                                                                                                  fatal and nonfatal FIAs, as has been
        THE PUBLIC health approach to vio¬                         issue in the  public debate over appro¬        described in greater detail elsewhere.6·7
        lence prevention incorporates strategies                   priate policies for preventing injuries in     Cases had to meet all of the following
        not only for reducing the occurrence of                    violent situations is the extent to which      criteria: (1) the incident was classified
        violent events, but also for reducing the                  the involvement of particular weapon           as a homicide or as a nonfatal incident
        likelihood of death or nonfatal injury                     types alters the likelihood of injurious       involving one or more of the following:
        when such events do occur.1 A critical                     outcomes. Research on assault2 has found       physical contact between parties, use of
                                                                   that the involvement of firearms in¬           a weapon, threat with a weapon, or ex¬

           From the Division of Injury Control, National Center
                                                                   creases the likelihood that assault inci¬      plicit verbal threat of bodily harm;
        for Environmental Health and Injury Control, Centers for
                                                                   dents will result in homicide. Research        (2) the victim's residence and the site of
        Disease Control, Atlanta, Ga.                              on robbery suggests, however, that al¬         the incident were within the city of At¬
           Presented at the American Public Health Association     though a gun's involvement in a rob¬           lanta and within Fulton County; (3) the
        meeting, Atlanta, Ga, on November 12, 1991.                bery may increase the risk of homicide,3       incident involved only one perpetrator;
           Reprint requests to Centers for Disease Control,        victims of robberies committed with            or (4) the victim and perpetrator were
        1600 Clifton Rd, Mailstop F-36, Atlanta, GA 30333 (Dr
        Saltzman).                                                 guns are less likely to sustain nonfatal       emotionally intimate when the incident




Downloaded From: http://jama.jamanetwork.com/ by a Michigan State University User on 06/10/2015
                                                                                                                                    SSS-002781
                   Case 5:18-cv-00555-XR Document 261-6 Filed 08/31/20 Page 3 of 6


       occurred or had been at some earlier          Table 1.—Number of Deaths and Estimated Number of Nonfatal Outcomes,*           by Weapon Type, Family and
       time. Emotionally intimate relationships      Intimate Assault, Atlanta, Ga, 1984

       included, for example, marriage, boy¬                                                                          Outcome, % (No.)
       friend-girlfriend relationships, termi¬                                                            Nonfatal                   No                        Total
       nated nonspousal and spousal partner¬               Weapon Type                     Death                      Injury               Injury
                                                     Firearm                              3.9   (14)       45.2      (163)          50.9     (183)
       ships, and other relationships among          Knife or other
       family members and relatives.                   instrument
                                                                      cutting
                                                                                          1.3       (5)    62.7      (244)          36.0    (140)
           All homicides that occurred during
       the study period and that met the above       Bodily force or
                                                       noncutting/nonf ¡rearm
       criteria (n=23) were included. These ho¬        weapon                             0.2       (4)    69.3   (1667)            30.5    (735)
       micides represented nearly one fifth of         *The numbers of deaths for each weapon type are actual counts. The numbers of incidents with nonfatal   injuries
       all homicides that occurred in Atlanta        and the numbers of incidents with no injuries are estimates.
       during the study period. Nonfatal FIAs
       (n=142) were drawn from a stratified
       sample of incidents from seven nonfatal
       crime categories (rape, robbery, assault,     We then estimated the probabilities of                   in nonfatal injury, whereas nearly two
       disorderly conduct, family and children       death or of nonfatal injury given the                    thirds of the FIAs involving knives or
       offenses, sex offenses, and other).           involvement of different weapon types.8                  other cutting instruments and more than
           Outcomes for victims were coded as        For example, for incidents involving fire¬               two thirds ofthose involving other weap¬
       death, nonfatal injury, or no injury.         arms:                                                    ons or bodily force resulted in nonfatal
       Weapons were considered "involved"                                                                     injuries. National Crime Survey data
       whether the perpetrator actually used                                                y,Wjdi            analysis1011 indicates that armed offend¬
       them or only brandished them. Weapon                       (nonfatal injury,         ¿=i               ers do not always use their weapons to
       involvement was coded "firearm," "knife                 firearm incidents)     _
                                                                                                *
                                                                                                              injure their victims. For example, an
       or other cutting instrument," or "bodily                                                 Zwi           offender with a firearm may push, hit,
       force or noncutting/nonfirearm weapon."                                                  ¡=i           or kick the victim. However, in all but
       "Bodily force or noncutting/nonfirearm        where d,=\ if person i suffered a non-                   two incidents in this study, the injuries
       weapon" included involvement of objects       fatal injury, d,=0 if person i did not suf¬              sustained were those expected from the
       other than firearms or knives (eg, a blunt    fer a nonfatal injury (ie, death or no                   types of weapons involved (eg, a gun¬
       object or rock) or use of bodily force in     injury), and w¡ weight for person i.
                                                                                =                             shot wound when a firearm was in¬
       the absence of other weapons. (Bodily             Confidence intervals for the proba¬                  volved). The two exceptions were a non-
       force alone was involved in 4% [n=l] of       bilities were computed first on a trans¬                 fatal incident involving a knife in which
       fatal incidents and 50% [n=71] of non-        formed scale, in this case the logit scale               the victim was injured but suffered no
       fatal incidents.) Three nonfatal inci¬        [ log (p/1 -p) ], then transformed back to               cuts and another nonfatal incident in
       dents (2%) in which perpetrators              the original scale. This method provides                 which the victim suffered cuts although
       made verbal threats of bodily harm            more accurate confidence intervals than                  a firearm was involved.
       but used no weapons are also included         intervals computed on the original scale,                   Table 2 shows risk of death (vs non-
       in this category.                             especially when the estimated proba¬                     fatal injury or no injury) and risk of
           When incidents involved weapons in        bility is small as was the case here for                 nonfatal injury (vs all other outcomes
       combination with bodily force (17% [n=4]      the probability of death.                                including death) expressed per 1000
       of fatal incidents and 13% [n=19] of non-         When comparing two weapon cate¬                      weapon-specific incidents, with associ¬
       fatal incidents), we coded for whichever      gories, we estimated the relative risks                  ated 95% confidence intervals. The FIAs
       weapons were involved, since bodily           by taking the ratio of the two estimated                 that involve firearms have the highest
       force was potentially present during all      probabilities. We computed the confi¬                    risk of death (39.0 per 1000 incidents),
       incidents. For three nonfatal incidents       dence intervals for the relative risks on                whereas FIAs involving bodily force or
       that involved more than one weapon plus       the   log scale, that is, log [p(firearm)/p              noncutting/nonfirearm weapons have the
       bodily force, we coded only for the most      (knife or other cutting instrument) ] and                lowest risk (1.7 per 1000 incidents). How¬
       lethal weapon involved (two firearms,         then transformed the result back to the                  ever, firearm-associated FIAs have the
        one knife or other cutting instrument).      ratio scale.                                             lowest risk of nonfatal injury (452.3 per
           We used the weapon and injury out¬           The estimated variance of the log rel¬                 1000 incidents), whereas FIAs involv¬
        come data to examine two specific ques¬      ative risk for the two estimated prob¬                   ing bodily force or noncutting/nonfire¬
        tions: (1) What is the risk of death (vs     abilities pi and p2 was obtained using                   arm weapons have the highest risk (692.9
        nonfatal injury or no injury) during FIAs    the delta method or Taylor series9 with                  per 1000 incidents).
        involving firearms relative to other types   the following formula:                                      Table 3 shows the risk of death for
        of weapons? (2) What is the risk of non-                                                              FIAs involving firearms, relative to
        fatal injury (vs all other outcomes, in¬
                                                      Var( log—
                                                               > l=—i2.tVar(pi) -Var(p2)
                                                                                 i2 ,*.
                                                                                                              FIAs involving other types of weapons.
                                                                                                              The FIAs that involve firearms are three
       cluding death) during FIAs involving
       firearms relative to other types of weap¬              hi Pi              h                            times more likely to result in death than
       ons?                                                                                                   FIAs involving knives or other cutting
                                                      RESULTS
          To determine the risk of nonfatal in¬                                                               instruments, and they are 23 times more
       jury or of death, all nonfatal incidents in     Weapon-specific victim outcomes are                    likely to result in death than FIAs in¬
       a given crime category were weighted          presented in Table 1. Less than 1% of all                volving bodily force or noncutting/non¬
       to reflect the estimated incidence for        FIAs resulted in death. The percentage                   firearm weapons. Overall, FIAs involv¬
       that crime category. The weights for          with fatal outcomes was greatest when                    ing firearms are 12 times more likely to
       nonfatal victims varied from about 20 to      firearms were involved. Death was least                  result in death than all nonfirearm FIAs.
       40; all homicides were weighted 1. Es¬        likely when neither firearms nor knives                  The confidence interval for the estimated
       timated variances for the probability of      were involved. By contrast, nearly half                  relative risk comparing firearm-associ¬
       death also took the weights into account.     the incidents involving firearms resulted                ated FIAs with FIAs that involve knives




Downloaded From: http://jama.jamanetwork.com/ by a Michigan State University User on 06/10/2015
                                                                                                                                          SSS-002782
                            Case 5:18-cv-00555-XR Document 261-6 Filed 08/31/20 Page 4 of 6


       Table 2.—Risk of Death             or   Nonfatal   Injury by Weapon Type, Family and Intimate Assault, Atlanta, Ga,       1984
                                                                                                                                            weapons. Therefore, the magnitude of
                                                                                 Risk per 1000 Weapon-Specific Incidents
                                                                                                                                            the preventive effect of limiting ready
                                                                                        (95% Confidence Interval)                           access to firearms will depend largely
                                                                      I                                                                I    on the proportion of assailants who are
               Weapon Type                                                   Death                                 Nonfatal   Injury       involved in fatal firearm-associated FIAs
       Firearm_39.0(19.0-76.0)_452.3(247.3-675.1)                                                                                           and who (if no firearm were available)
       Knife   or   other   cutting                                                                                                        would have such a clear and sustained
         instrument_12.8(5.0-34.0)_626.9 (402.4-807.8)                                                                                     homicidal intent that they would use
       Bodily force or noncutting/
         nonfirearm
                     weapon_1.7(0.6-4.5)_692.9 (596.2-776.4)                                                                                some other weapon and still succeed in
       Total nonfirearm weapons                                           3.2(1.6-6.4)                            683.8(594.8-761.4)       killing their victim. Unfortunately, there
                                                                                                                                           are no data available with which to de¬
                                                                                                                                           termine that proportion.
       Table 3.—Risk of Death or Nonfatal                   Injury During Firearm-Associated FIAs,       Relative to Non-Firearm-             There is no reason to believe, how¬
       Associated FIAs, Atlanta, Ga, 1984*
                                                                                                                                           ever, that even among people with de¬
                                                                                                  Relative Risk                            termined homicidal intent, homicidal ef¬
                                                                                            (95% Confidence Interval)                      forts will always be successful when
                                                                                                                                       I   other weapons must be substituted for
       Weapon Types Compared                                                    Death                                Nonfatal   Injury
       Firearms     vs   knives   or   other                                                                                               firearms. Granting that some persons,
         cutting    instruments_3.0(0.9-10.0)_0.7(0.4-1.3)                                                                                 in the absence of firearms, would com¬
       Firearms vs bodily force          or                                                                                                mit homicide using alternate weapons,
         noncutting/nonfirearm                                                                                                             we find no evidence to suggest that a
         weapons_23.4 (7.0-78.6)_0.7(0.4-1.1)                                                                                              substantial proportion of fatal FIAs in¬
       Firearms     vs   all nonfirearms                                   12.0(4.6-31.5)                               0.7(0.4-1.1)       volve persons with such sustained, cold¬
         *FIA indicates family and intimate assault.                                                                                       blooded homicidal intent. Indeed, stud¬
                                                                                                                                           ies of male batterers and anecdotal re¬
                                                                                                                                           ports suggest that many FIAs (fatal and
       or other cutting instruments includes 1;                                things being equal, firearms are more                       nonfatal) are a spontaneous response to
       the confidence intervals for the other                                  deadly than other weapons.2·12 Inherent                     conflict or anger and frequently occur
       relative risks do not.                                                  in this interpretation is the assumption                    without premeditation or planning.16"18
          The relative risk ofnonfatal injury for                              that most people who kill their family                         In addition, some indirect evidence
       firearm-associated FIAs relative to non-                                members or intimates with a firearm                         shows that assailants who use firearms
       firearm-associated FIAs are also shown                                  would be unable or unwilling to exert                       are not more likely to have a clear intent
       in Table 3. Regardless of the weapon                                    the greater physical or psychological ef¬                   to kill than those who use knives. Zim-
       category with which they are compared,                                  fort required to kill with another, typ¬                    ring2 investigated a series of attacks in¬
       firearm-associated FIAs have a lower                                    ically available weapon. The implication                    volving guns or knives, using the loca¬
       risk of nonfatal injury (relative risk                         =        of this first interpretation is that limit¬                 tion and number of wounds inflicted as
       0.7). For each relative risk the confi¬                                 ing immediate access to firearms or re¬                     a basis for judging the assailant's intent.
       dence interval includes 1.                                              designing firearms so that they are less                    In these attacks, which typically involved
                                                                               lethal or less easily loaded and fired                      relatives and acquaintances, a greater
       COMMENT                                                                 might have a substantial impact on re¬                      percentage of attackers with knives than
                                                                               ducing mortality from such incidents.                       with guns appeared to be intent on kill¬
       Weapon-Specific Differences                                                The second interpretation is that the                    ing.2 Finally, to date, researchers have
       in the Risk of Fatal FIAs                                               higher case fatality rates for violent al¬                  found no evidence of compensatory in¬
          We found clear evidence that firearm-                                tercations involving firearms reflect the                   creases in homicides involving other
      associated FIAs are much more likely                                     relatively higher prevalence of assail¬                     weapons when firearm access is re¬
      to result in death than non-firearm-as¬                                  ants with a clear and sustained intent to                   stricted.19"22
      sociated FIAs. This finding is consis¬                                   kill among those who use firearms.15 That                     Regardless of which of the two inter¬
      tent with results from studies of other                                  is to say, people who intend to kill an¬                    pretations dominates in explaining
      types of violence: case fatality rates for                               other person choose firearms because of                     weapon-related patterns in the risk of
      assaults, robberies, and other violent al¬                               their relatively greater deadliness com¬                    death, reduced access to firearms is likely
      tercations are much higher when the                                      pared with other weapons. Under this                        to result in fewer homicides because kill¬
      assailants use firearms than when such                                   interpretation, it is conceivable that a                    ing  is easier with firearms. However,
      incidents involve cutting instruments,                                   determined assailant without a firearm                      the magnitude of the preventive effect
      blunt objects, or body parts.2·12 Our anal¬                              but with a clear and sustained homicidal                    of reduced access would be greater for
      ysis of National Crime Survey data13                                     intent would exert whatever other                           homicides committed impulsively than
      and vital statistics mortality data14 also                               greater efforts would be required to kill                   for those marked by sustained homi¬
      confirms that case fatality rates are                                    the intended victim. In contrast to the                     cidal intent. Given the available evidence,
      higher when firearms are involved.                                       first interpretation, the implication of                    we interpret weapon-specific differences
         Two interpretations have been ad¬                                     this interpretation is that reduced ac¬                     in the risk of death from FIAs as due
      vanced to explain this weapon-specific                                   cess to firearms during FIAs would not                      primarily to the first interpretation—
      difference in the risk of death during                                   substantially reduce the number of ho¬                      the greater lethality of firearms. This
      other types of violent altercations, and                                 micides because assailants with clear and                   interpretation suggests two preventive
      these interpretations may be applied to                                  sustained intent to kill would substitute                   approaches.
      our consideration of FIAs. First, it has                                 other weapons to achieve the same de¬                         First, if access to loaded firearms were
      been suggested that violent altercations                                 structive goal.                                             reduced, fatal FIAs might be prevented
      involving firearms will result in death                                     Both interpretations grant that kill¬                    because assailants would be forced to
      more frequently than altercations with¬                                  ing with a firearm is easier than killing                   substitute weapons less certain to kill.
      out firearms simply because, all other                                   with most other, typically available                        Many different strategies could be used



Downloaded From: http://jama.jamanetwork.com/ by a Michigan State University User on 06/10/2015
                                                                                                                                                                SSS-002783
                   Case 5:18-cv-00555-XR Document 261-6 Filed 08/31/20 Page 5 of 6


         to reduce firearm     access.    Innovative     place.   More than 99% of FIAs do not           addition, these underreporting patterns
         strategies should be explored, such as          result in death, and in addition to inju¬       do not appear to have introduced any
         police confiscation of firearms used dur¬       ries, nonfatal FIAs have other serious          substantial bias into our estimates of
         ing FIA incidents, restriction of firearm       consequences. Battered women are at             the risk of nonfatal injury in firearm-
         purchase or acquisition by persons sub¬         increased risk for psychosocial and other       associated FIAs relative to non-firearm-
         ject to domestic violence restraining or¬       health problems, including depression,          associated FIAs.
         ders or protective orders (as is the case       alcohol and other drug problems, sui¬
         in California23), or restriction of firearm     cide attempts, and child abuse.2732 In          CONCLUSION
         acquisition or purchase by convicted            addition, FIAs may contribute to the              We estimate that FIAs involving fire¬
         spouse abusers—both misdemeanants               intergenerational transmission of vio¬          arms are at least 12 times more likely to
         and felons. Strict enforcement of exist¬        lence.33·34 Effective primary prevention        result in death than FIAs involving all
         ing laws prohibiting threats to kill or         strategies will reduce not only nonfatal        other types of weapons. Reducing the
         threats with weapons and of laws pro¬           injuries but also fatal injuries. Such strat¬   access of potential FIA assailants to fire¬
         hibiting firearm ownership by convicted         egies may need to emphasize attitude            arms and reducing firearm lethality
         felons should decrease firearm access           and behavior change by potential as¬            through redesign represent potentially
         for FIA perpetrators. In addition, edu¬         sailants, rather than relying on envi¬          effective prevention strategies. Simul¬
         cational interventions might be designed        ronmental modifications, since FIAs fre¬        taneously, efforts to reduce the overall
         to disseminate information about con¬           quently involve the use of readily avail¬       incidence of FIAs through primary pre¬
         crete steps to reduce immediate access,         able household objects and bodily force.        vention must be expanded. All three of
         such as separate locked storage for fire¬          Many different preventive strategies         these prevention strategies must be
         arms and ammunition. Public informa¬            have been proposed for reducing the             evaluated for efficacy.
         tion campaigns could be designed to com¬        incidence of FIAs.35 These include com¬
         municate important research findings            prehensive community-based programs;              For this report we used data from the study of
         about the danger of keeping loaded fire¬        teaching children and adolescents non¬          Family and Intimate Assaults in Atlanta, Ga, sup¬
                                                                                                         ported under a collaborative agreement between
         arms in the home,24 so that the public          violent alternatives for dealing with           the Centers for Disease Control and the Geor¬
         can make more informed decisions about          stress and anger36·37; devising ways to         gia Department of Human Resources (U50/
         owning or purchasing firearms for pro¬          prevent dating violence, which is a pos¬        CCU400931-01-1), with the additional collaboration
                                                         sible precursor to adult violence among         of the Fulton County (Georgia) Health Department
         tection.                                                                                        and the Atlanta Department of Public Safety. Ad¬
            Second, the design of firearms could         intimates38·39; targeting the news and en¬      ditional support was provided through an inter-
         be modified to decrease their lethality.25      tertainment media's role in legitimizing        agency agreement (86-IJ-R-200) with the National
         For example, handguns could be de¬              violence40; and increasing training for         Institute of Justice.
                                                         health care providers in identifying and           The following were members of the Collabora¬
         signed to be less easily loaded and fired.                                                      tive Working Group for the Study of Family and
         They could also be designed to shoot            referring women at risk of being abused         Intimate Assaults in Atlanta: (1) Atlanta Depart¬
         something other than bullets (eg, elec¬         (including the use of standardized pro¬         ment of Public Safety: George Napper, PhD,
                                                         tocols),35·41"43 because some researchers       Ardith Peters, PhD, Guy 0. Seymour, PhD, and
         tricity, tranquilizers, or anesthetics). In                                                     Jack Mallory, MSW; (2) Fulton County Health De¬
          1986, the Attorney General ofthe United        believe that a series of family violence
         States held the Conference on Less Than         incidents may eventually escalate to vi¬        partment: William R. Elsea, MD, MPH, Robert J.
                                                                                                         Finton, MSPH, and Richard F. Lyles, PhD; (3)
         Lethal Weapons26 to lay the groundwork          olence resulting in serious injury or           Georgia Department of Human Resources: R.
         for developing useful, safe technology          death.44 Early identification and refer¬        Keith Sikes, DVM, MPH, Project Director; Jane C.
         for less than lethal weapons; efforts are       ral of persons at risk may allow for an         Carr, RN, Assistant Project Director; Sandra S.
                                                                                                         Huguley, MA, Senior Research Associate; and
         still under way in this regard.                 intervention before situations escalate.        Anne Becker, Lois Ellison, Steve Erickson,
                                                                                                         Theresa Irby, Debbie Lester, Kathy Marth,
          Weapon-Specific Differences                    The Impact of Biases                            William D. Patterson, MA, Terrie Sterling, MA,
          in the Risk of Nonfatal FIAs                   in Risk Estimates                               MS, and Angela Wine, Research Associates; and (4)
                                                                                                         Centers for Disease Control: Linda E. Saltzman,
             In this study we found that the pres¬           Risk estimates presented in this study      PhD, Project Officer; James A. Mercy, PhD; Mark
          ence of a firearm lowered the risk of          could be biased by our reliance on data         L. Rosenberg, MD, MPP; Richard J. Waxweiler,
          nonfatal injury relative to other weap¬        that relate only to incidents that come         PhD; and Harvey F. Davis, Jr, MPH.
                                                                                                             We thank Garen J. Wintemute, MD, MPH, Colin
          ons, although this effect was not statis¬      to police attention. It is well known that
                                                                                                         Loftin, PhD, and Kenneth E. Powell, MD, MPH, for
          tically significant. Research   on   violent   nonfatal FIAs are underreported to po¬          their helpful comments on a draft of this article.
          encounters indicates that the risk of non-     lice.45·46 We have therefore overesti¬
          fatal injury is significantly lower when       mated, to some extent, the risk of death        References
          firearms are involved, relative to other       in both firearm and nonfirearm FIAs.            1. Mercy JA, O'Carroll PW. New directions in vi-
                                                                                                         olence prediction: the public health arena. Violence
          weapons.4·510 This finding has    been in¬     Data from the National Crime Survey
                                                                                                         Victims. 1988;3:285-301.
          terpreted to suggest that when firearms        for the years 1979 to 1986 indicate, how¬       2. Zimring F. Is gun control likely to reduce violent
          are  involved in a violent incident, in¬       ever, that FIA events that involve fire¬        killings? Univ Chicago Law Rev. 1968;35:721-737.
          timidated victims may minimize their           arms are much more likely to be re¬             3. Cook PJ. Robbery violence. Criminal Law Crim-
          risk of injury by avoiding physical al¬        ported to police than those that involve        inal. 1987;78:357-376.
          tercations with their assailants. This         other weapons, and that FIA events that         4. Cook PJ. The effect of gun availability on violent
                                                                                                         crime patterns. Ann Am Acad Political Soc Sci.
          finding also suggests that a strategy of       involve nonfatal injuries are much more         1981;455:63-79.
          reducing the access of potential FIA as¬       likely to be reported to police than those      5. Conklin J.  Robbery and the Criminal Justice
          sailants to firearms may come at the           involving no injury.47 These data sug¬          System. Philadelphia, Pa: JB Lippincott; 1972.
                                                                                                         6. Saltzman LE, Mercy JA, Rosenberg ML, et al.
          cost of increased nonfatal injuries.           gest that we overestimated the risk of          Magnitude and patterns of family and intimate as-
                                                         death to a greater extent for non-fire¬         sault in Atlanta, Georgia, 1984. Violence Victims.
          The Predominance of Nonfatal FIAs              arm-associated FIAs than for firearm-           1990;5:3-17.
             Although intervening to reduce fatal        associated FIAs. Therefore, in Table 3,         7. Saltzman L, Mercy JA, Rhodes, PH. Identifica-
                                                                                                         tion of nonfatal family and intimate assault inci-
          injuries is highly desirable, expanded         we have underestimated the relative risk
                                                                                                         dents in police data. Am J Public Health. In press.
          emphasis should also be placed on pre¬         of death comparing firearm-associated           8. Cochran WG. Sampling Techniques. 3rd ed. New
          venting FIAs from occurring in the first       with non-firearm-associated FIAs. In            York, NY: John Wiley & Sons Inc; 1977.




Downloaded From: http://jama.jamanetwork.com/ by a Michigan State University User on 06/10/2015
                                                                                                                               SSS-002784
                     Case 5:18-cv-00555-XR Document 261-6 Filed 08/31/20 Page 6 of 6



        9. Cox DR, Hinkley DV. Theoretical Statistics. Lon-       24. Kellermann    AL, Reay DT. Protection or peril?   Monica: Southern California Coalition on Battered
        don, England: Chapman & Hall Ltd; 1974.                   an analysis of firearm-related deaths in the home.    Women; 1984.
        10. Rand M, DeBerry M, Klaus P, Taylor B. The             N Engl J Med. 1986;314:1557-1560.                     37. Family Violence Curriculum Project. Prevent-
         Use of Weapons in   Committing Crimes. Washing-          25. Webster DW, Chaulk CP, Teret SP, Wintemute        ing Family Violence: A Curriculum for Adoles-
        ton, DC: US Dept of Justice; 1986. Bureau ofJustice       GJ. Reducing firearm injuries. Issues Sci Technol.    cents. Boston: Massachusetts Dept ofPublic Health;
        Statistics Special Report.                                Spring 1991:73-79.                                    1984.
        11. Rand MR. Handgun Crime Victims. Washing-              26. Sweetman S. Report on the Attorney General's      38. Billingham RE. Courtship violence: the pat-
        ton, DC: US Dept of Justice; 1990. Bureau ofJustice       Conference on Less Than Lethal Weapons. Wash-         terns of conflict resolution strategies across seven
        Statistics Special Report.                                ington, DC: National Institute of Justice, US Dept    levels of emotional commitment. Fam Relations.
        12. Cook PJ. The technology of personal violence.         of Justice; 1987.                                     1987;36:283-289.
        In: Tonry M, ed. Crime and Justice: A Review of           27. Stark E, Flitcraft A, Zuckerman D, Grey A,        39. Parrot A. Acquaintance Rape and Sexual As-
        Research. 14th ed. Chicago, Ill: University of Chi-       Robison J, Frazier W. Wife Abuse in the Medical       sault Prevention Training Manual. 2nd ed. Ithaca,
        cago Press; 1991:1-71.                                    Setting: An Introduction for Health Personnel.        NY: Dept of Human Service Studies, College of
        13. Criminal Victimization in the United States,          Washington, DC: Office of Domestic Violence; 1981.    Human Ecology, Cornell University; 1986.
        1988. Washington, DC: US Dept of Justice; 1990.           Monograph No. 7.                                      40. Gelles RJ, Cornell CP. Intimate Violence in
        14. National Center for Health Statistics. Vital Sta-     28. Koss MP, Koss PG, Woodruff WJ. Deleterious        Families. 2nd ed. Newbury Park, Calif: Sage Pub-
        tistics Mortality Data, Compressed Mortality Files.       effects of criminal victimization on women's health   lications; 1990.
        Hyattsville, Md: Centers for Disease Control; 1988.       and medical utilization. Arch Intern Med. 1991;151:   41. McLeer SV, Anwar RAH. The role of the emer-
        15. Wolfgang ME. Patterns in Criminal Homi-               342-347.                                              gency physician in the prevention of domestic vi-
        cide. Philadelphia: University of Pennsylvania            29. Stets JE, Straus MA. Gender differences in        olence. Ann Emerg Med. 1987;16:1155-1161.
        Press; 1958.                                              reporting marital violence and its medical and psy-   42. Healthy People 2000: National Health Promo-
        16. Adams DC, McCormick AJ. Men unlearning                chological consequences. In: Straus MA, Gelles RJ,    tion and Disease Prevention Objectives: Full Re-
        violence: a group approach based on the collective        eds. Physical Violence in American Families:Risk      port, With Commentary. Washington, DC: Public
        model. In: Roy M, ed. The Abusive Partner: An             Factors and Adaptations to Violence in 8,145 Fam-     Health Service; 1991.
        Analysis of Domestic Battering. New York, NY:             ilies. New Brunswick, NJ: Transaction Publishers;     43. Centers for Disease Control. Education about
        Van Nostrand Reinhold Co; 1982:170-197.                   1989:151-165.                                         adult domestic violence in U.S. and Canadian med-
        17. Campbell J. Misogyny and homicide of women.           30. Saunders DG. Family violence. Emerg Care Q.       ical schools, 1987-88. MMWR. 1989;38:17-19.
        Adv Nurs Sci. 1981;3:67-85.                               1991;7:51-61.                                         44. Straus MA. Domestic violence and homicide
        18. Goetting A. Men who kill their mates: a profile.      31. Follingstad DR, Neckerman AP, Vormbrock J.        antecedents. Bull N Y Acad Med. 1986;62:446-465.
        J Fam Violence. 1989;4:285-296.                           Reactions to victimization and coping strategies of   45. Teske RHC Jr, Parker ML. Spouse Abuse in
        19. Sloan JH, Kellerman AL, Reay DT, et al. Hand-         battered women: the ties that bind. Clin Psychol      Texas: A Study of Women's Attitudes and Expe-
        gun regulations, crimes, assaults, and homicide: a        Rev. 1988;8:373-390.                                  riences. Huntsville, Tex: Survey Research Program,
        tale of two cities. N Engl J Med. 1988;319:1256\x=req-\   32. Haber JD, Rogers A. Abused women and chronic      Criminal Justice Center, Sam Houston State Uni-
        1262.                                                     pain. Am J Nurs. 1985;85:1010-1012.                   versity; 1983.
        20. Hedeboe J, Charles AV, Nielsen J, et al. In-          33. Hotaling GT, Sugarman DB. An analysis of risk     46. Schulman MA. A Survey of Spousal Violence
        terpersonal violence: patterns in a Danish commu-         markers in husband to wife violence. Violence Vic-    Against Women in Kentucky. Washington, DC: US
        nity. Am J Public Health. 1985;75:651-653.                tims. 1986;1:101-124.                                 Dept of Justice; 1979.
        21. Baker SP. Without guns, do people kill people?        34. Widom CS. The cycle of violence. Science. 1989;   47. US Dept of Justice, Bureau of Justice Statis-
        Am J Public Health. 1985;75:587-588.                      244:160-166.                                          tics. National Crime Surveys: National Sample,
        22. Sproule CF, Kennett DJ. Killing with guns in          35. National Committee for Injury Prevention and      1979-1987, Revised Questionnaire [computer file].
        the U.S.A. and Canada 1977-1983: further evidence         Control. Injury Prevention: Meeting the Challenge.    5th ICPSR ed. Ann Arbor, Mich: Inter-university
        for the effectiveness of gun control. Can J Crim-         New York, NY: Oxford University Press Inc; 1989.      Consortium for Political and Social Research [pro-
        inol. 1989;31:245-251.                                    36. Levy B. Skills for Violence-Free Relationships:   ducer and distributor]; 1991. Conducted by the US
        23. Assembly Bill No. 108, 1991, Cal Stat ch 953.         Curriculum for Young People Ages 13-18. Santa         Dept of Commerce, Bureau of the Census.




Downloaded From: http://jama.jamanetwork.com/ by a Michigan State University User on 06/10/2015
                                                                                                                                               SSS-002785
